Mr. Justice Hill
delivered the opinion of the court:
The appellant brought this action to have a certain deed, given by the appellee Charles S. Warren, to the appellee Gertrude McGill, declared fraudulent and void as against an execution lien held by the appellant against the appellee Warren, and also to have a certain deed of trust and chattel mortgage given by the appellees Warren and McGill to the appellee Nellie McMahan, declared fraudulent and void as against the appellant’s execution lien as aforesaid upon the grounds of fraud, fraudulent representation, equitable estoppel, etc., and to compel the appellee, The Queen Insurance Company of America,, to pay into court certain insurance money due or to become due upon its policy by reason of the loss by fire of certain property covered by the foregoing instruments, and for general relief. Trial was to the court, who found the issues in favor of the appellees and gave judgment accordingly, from which this appeal is prosecuted.
The only contention urged is that the findings and judgment are contrary to the law and the weight of the evidence. After a careful review of the entire record, we are of the opinion that the evidence is not only sufficient to sustain the judgment, but that *522the great preponderance thereof supports the -findings of the trial court.
The judgment is affirmed. Affirmed.
Chief Justice Steele and Mr. Justice Gabbert concur.